Exhibit 10.6

 

TIME BROKERAGE AGREEMENT

 

THIS TIME BROKERAGE AGREEMENT (this “Agreement”) is entered into as of the 10th
day of January, 2003, by and between HBC ILLINOIS, INC., a Delaware corporation
(“Programmer”), and BIG CITY RADIO-CHI, L.L.C., a Delaware limited liability
company (“Licensee”).

 

RECITALS:

 

WHEREAS, Licensee is the licensee pursuant to authorizations by the Federal
Communications Commission (“FCC”) of radio broadcast station WXXY-FM, licensed
to Highland Park, Illinois (the “Station”);

 

WHEREAS, during the term of this Agreement, Licensee wishes to retain Programmer
to provide programming and related services for the Station, all in conformity
with Licensee’s policies and procedures, FCC rules, regulations and policies for
time brokerage arrangements, and the provisions hereof;

 

WHEREAS, Programmer agrees to use the Station to broadcast such programming of
Programmer’s selection that is in conformity with the Communications Act of
1934, as amended and all rules, regulations and policies of the FCC
(collectively, the “FCC Requirements”), subject to Licensee’s full authority to
manage and control the operation of the Station;

 

WHEREAS, Programmer and Licensee have entered into an Asset Purchase Agreement
dated as of January 2, 2003 (the “Purchase Agreement”), pursuant to which
Licensee has agreed to sell to Programmer, and Programmer has agreed to purchase
from Licensee, certain of the radio station properties and assets relating to
the Station as described therein under the terms and conditions set forth in the
Purchase Agreement; and

 

WHEREAS, Programmer and Licensee agree to cooperate to make this Agreement work
to the benefit of the public and both parties and as contemplated by the terms
set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the above recitals, and mutual promises and
covenants contained herein, the parties intending to be legally bound, agree as
follows:

 

SECTION 1                               USE OF STATION AIR TIME.

 

1.1                                 Scope. During the Term (as defined in
Section 1.2 below), Licensee shall make available to Programmer broadcast time
on the Station as set forth in this Agreement.  Programmer shall deliver such
programming, at Programmer’s expense, to the Station’s transmitters or other
authorized remote control points designated by Licensee.  Programmer shall
provide such programming of Programmer’s selection complete with commercial
matter, news,

 

--------------------------------------------------------------------------------


 

public service announcements and other suitable programming to the Station. 
Except as otherwise provided in this Agreement, Licensee agrees to broadcast
such programming in its entirety, including commercials at the times specified,
on the facilities of the Station without interruption, deletion, or addition of
any kind.  Licensee may use such time as Licensee may require up to two (2)
hours per week, for the broadcast of Licensee’s own regularly-scheduled news,
public affairs, and other non-entertainment programming on the Station, to be
scheduled at mutually agreeable times.  Licensee may elect to set aside
additional air time (up to two (2) hours per week) (the “Additional Time”) to be
scheduled at a mutually agreeable time, for the broadcast of specific
non-entertainment programming on issues of importance to the local community. 
Licensee shall provide Programmer with as much notice as possible, but in no
event less than three (3) weeks’ notice, of its intention to set aside such
Additional Time.  All program time not reserved by or designated for Licensee
shall be available for use by Programmer.  Licensee agrees that Programmer may
sell, or engage a third party to sell, commercial time during the programming
provided by Programmer to the Station for Programmer’s account.

 

1.2                                 Term.  The term of this Agreement (the
“Term”) shall commence at 12:01 a.m. on January 13, 2003 (the “Effective Date”),
and end on the Closing Date (as defined in the Purchase Agreement), unless
terminated earlier pursuant to any of the provisions of Section 5 hereof.

 

SECTION 2                               STATION OPERATIONS.

 

2.1                                 Licensee Control Over Station Operations.

 

(a)                                  Licensee shall retain ultimate authority,
power and control over the operations of the Station during the Term, including
specifically, control over the personnel, programming and finances of the
Station.

 

(b)                                 Subject to Licensee’s ultimate authority,
power and control over the operations of the Station, Programmer agrees to
provide programming and related services to the Station.  Such related services
shall include:  (i) the sale of advertising time on the Station;
(ii) coordination of traffic and billing functions; (iii) maintenance, repair
and replacement of the Station’s transmitting or studio equipment and the other
assets used or held for use in the business and operation of the Station, other
than the FCC Licenses (as such term is defined in the Purchase Agreement) and
(iv) other administrative or operational functions as Licensee and Programmer
may agree to, consistent with FCC Requirements relating to time brokerage
agreements.  Programmer shall provide and perform Programmer’s obligations
hereunder, including all related services, diligently and in a manner consistent
in all material respects with broadcast industry practices.

 

(c)                                  When on the Licensee’s premises, all
employees of Programmer used to provide Programmer’s programming or other
services to the Station shall be subject to the overall supervision of
management personnel under Licensee’s control.  Subject to Licensee’s ultimate
authority, power and control over the operations of the Station, Programmer’s
employees shall be solely accountable to Programmer.

 

2

--------------------------------------------------------------------------------


 

2.2                                 Station Expenses.  During the Term, Licensee
shall be responsible for paying directly those expenses necessary to maintain
compliance with the FCC Requirements and the terms of this Agreement.  
Programmer shall employ and be responsible for the salaries, taxes, programming
costs, insurance and related costs for all personnel used in the production of
the Programmer’s programming (including, without limitation, salespeople,
traffic personnel, administrative and programming staff).

 

2.3                                 Fee.  The fee payable by Programmer to
Licensee in consideration for the airtime made available hereunder and the other
agreements of the parties made hereunder, shall be in the amount and manner as
set forth in Schedule 2.3 hereto.

 

2.4                                 Call Letters.  Licensee hereby grants to
Programmer a non-exclusive license to use the call letters “WXXY-FM” in
connection with the provision of programming and related services for the
Station in accordance with the terms and conditions of this Agreement.  The
license granted by the foregoing sentence shall terminate and be of no further
force or effect upon the earlier of the expiration of the Term or the
termination of this Agreement.

 

SECTION 3                               STATION PUBLIC INTEREST OBLIGATIONS.

 

3.1                                 Licensee Authority.  Subject to Programmer’s
obligations hereunder, Licensee shall be responsible for the Station’s
compliance with all FCC Requirements and all other applicable laws.  Programmer
shall cooperate with Licensee, at Programmer’s expense, in taking such actions
as Licensee may reasonably request to assist Licensee in maintaining the
Station’s compliance with the FCC Requirements and all other applicable laws. 
Notwithstanding any other provision of this Agreement, Programmer recognizes
that Licensee has certain obligations to operate the Station in the public
interest, and to broadcast programming to meet the needs and interests of the
Station’s communities of license and service areas.  From time to time Licensee
shall air, or if Licensee requests, Programmer shall air, programming on issues
of importance to the local community.  Nothing in this Agreement shall abrogate
or limit the unrestricted authority of Licensee to discharge Licensee’s
obligations to the public and to comply with the FCC Requirements, and Licensee
shall have no liability or obligation to Programmer, for taking any action that
Licensee reasonably and in good faith believes to be necessary or appropriate to
discharge such obligations or comply with such laws, rules, regulations or
policies.

 

3.2                                 Additional Licensee Obligations.  Although
both Licensee and Programmer shall cooperate in the broadcast of emergency
information over the Station, Licensee shall retain the right, without any
liability or obligation to Programmer, to interrupt Programmer’s programming in
case of an emergency or for programming which, in the good faith judgment of
Licensee, is of greater local or national public importance.  In all such cases,
Licensee shall use Licensee’s commercially reasonable efforts to provide
Programmer prior written notice of Licensee’s intention to interrupt
Programmer’s programming.  Licensee shall coordinate with Programmer the
Station’s hourly station identification and any other announcements required to
be aired by FCC Requirements.  Licensee shall (a) maintain the Station’s local
public inspection file within the Station’s community of license or at the
Station’s main studio, and (b) prepare and place in such inspection file in a
timely manner all material required by Section 73.3526 of the FCC’s
Requirements, including the Station’s quarterly issues and program lists. 
Programmer shall,

 

3

--------------------------------------------------------------------------------


 

upon request by Licensee, promptly provide Licensee with such information
concerning Programmer’s programs and advertising as is necessary to assist
Licensee in the preparation of such information or to enable Licensee to verify
independently the Station’s compliance with any other laws, rules, regulations
or policies applicable to the Station’s operation.

 

SECTION 4                               STATION PROGRAMMING & OPERATIONAL
POLICIES.

 

4.1                                 Broadcast Station Programming Policy
Statement.  Licensee has adopted a Broadcast Station Programming Policy
Statement (the “Policy Statement”), a copy of which appears as Schedule 4.1
hereto and which may be amended from time to time in order to comply with FCC
Requirements by Licensee upon written notice to Programmer.  Programmer agrees
and covenants to comply in all material respects with the Policy Statement, with
all FCC Requirements, and with all changes subsequently made by Licensee (in
good faith) or the FCC.  Programmer shall furnish or cause to be furnished the
artistic personnel and material for the programs as provided by this Agreement
and all programs shall be prepared and presented in conformity in all material
respects with FCC Requirements and with the Policy Statement.  All advertising
spots and promotional material or announcements shall comply in all material
respects with all applicable federal, state and local laws, regulations and
policies and the Policy Statement, and shall be produced in accordance with
quality standards established by Programmer.  If Licensee determines that a
program, commercial announcement or promotional material supplied by Programmer
is for any reason, in Licensee’s reasonable discretion, contrary to the public
interest, or does not comply with the Policy Statement, Licensee may, upon
written notice to Programmer (to the extent time permits such notice), and
without any liability or obligation to Programmer, suspend or cancel such
program, commercial announcement or promotional material and substitute its own
programming or, if Licensee requests, Programmer shall provide promptly suitable
programming, commercial announcement or other announcement or promotional
material.

 

4.2                                 Licensee Control of Station Programming. 
Notwithstanding any contrary provision contained in this Agreement, and
consistent with Licensee’s obligations pursuant to the FCC Requirements,
Licensee shall have the right, without any liability or obligation to
Programmer, to delete or preempt any material contained in any programming or
commercial matter furnished by Programmer for broadcast over the Station that
Licensee reasonably and in good faith believes to be unsuitable for broadcast or
the broadcast of which Licensee reasonably and in good faith believes would be
contrary to the public interest.  Licensee shall have the right, without any
liability or obligation to Programmer to broadcast Licensee’s own programming in
place of such deleted or preempted material.  Licensee expressly agrees that
Licensee’s right to reject or preempt any of the programming will be exercised
only for cause and will not be exercised in an arbitrary manner, for the
commercial advantage of Licensee, or to cause harm to the business or operations
of Programmer.

 

4.3                                 Political Advertising.  Licensee shall
oversee and shall take ultimate responsibility for the Station’s compliance with
the political broadcasting rules of the FCC and Sections 312 and 315 of the
Communications Act of 1934, as amended (the “Act”), including the provision of

 

4

--------------------------------------------------------------------------------


 

equal opportunities, compliance with lowest unit charge requirements, and the
provision of reasonable access to federal political candidates.  Programmer
shall cooperate with Licensee, at Programmer’s expense, to assist Licensee in
complying with the political broadcasting rules of the FCC.  Programmer shall
supply such information promptly to Licensee as may be necessary to comply with
the lowest unit charge and other applicable political broadcast requirements of
federal law.  To the extent that Licensee reasonably and in good faith believes
necessary or appropriate, Programmer shall release advertising availabilities to
Licensee to permit Licensee to comply with the political broadcasting rules of
the FCC and Sections 312 and 315 of the Act.  Programmer shall be entitled to
all revenues received by Licensee for such advertising.

 

4.4                                 Advertising of Credit Terms.  To the extent
prohibited by the rules of the Federal Trade Commission, no advertising of
credit terms shall be made over broadcast material supplied hereunder by
Programmer beyond mention of the fact that credit terms are available.

 

4.5                                 Payola/Plugola.  In order to enable Licensee
to fulfill Licensee’s obligations under Section 317 of the Act, Programmer, in
compliance with Section 507 of the Act, will, in advance of any scheduled
broadcast by the Station, disclose to Licensee any information of which
Programmer has knowledge or which has been disclosed to Programmer as to any
money, service, or other valuable consideration that any person has paid or
accepted, or has agreed to pay or to accept, for the inclusion of any matter as
a part of the programming or commercial matter to be supplied to Licensee
pursuant to this Agreement.  Programmer will cooperate with Licensee, at
Programmer’s expense, as necessary to ensure compliance with this provision. 
Commercial matter with obvious sponsorship identifications shall not require
disclosure in addition to that contained in the commercial copy.

 

4.6                                 Programmer Compliance with Copyright Act. 
Programmer represents and warrants that Programmer will have full authority to
broadcast the programming on the Station; that Programmer shall not broadcast
any material in violation of the Copyright Act; and the performing rights to all
music contained in broadcast material supplied hereunder by Programmer are
licensed by BMI, ASCAP, or SESAC, are in the public domain, are controlled by
Programmer, or are cleared at the source by Programmer.

 

SECTION 5                               TERMINATION.

 

5.1                                 Termination by Programmer.  This Agreement
may be terminated by Programmer by written notice to Licensee, if Programmer is
not then in material default or breach hereof or of the Purchase Agreement, if
Licensee is in material breach of Licensee’s representations or Licensee’s
material obligations hereunder and has failed to cure such breach within thirty
(30) days of written notice of the breach from Programmer.

 

5.2                                 Termination by Licensee.  This Agreement may
be terminated by Licensee by written notice to Programmer, if Licensee is not
then in material default or breach hereof or of the Purchase Agreement, if
Programmer is in material breach of Programmer’s representations or Programmer’s
material obligations hereunder and Programmer has failed to cure such breach
within thirty (30) days of written notice of the breach from Licensee.

 

5

--------------------------------------------------------------------------------


 

5.3                                 Termination.  If not otherwise earlier
terminated, this Agreement will terminate upon the first to occur of any of the
following:

 

(a)                                  this Agreement is declared invalid or
illegal in whole or material part by an order or decree of an administrative
agency or court of competent jurisdiction the effect of which would be to
materially curtail Programmer’s activities hereunder and such order or decree
has become final and no longer subject to further administrative or judicial
review;

 

(b)                                 there has been a material change in FCC
Requirements that would cause this Agreement to be in material violation thereof
and such change is in effect and not the subject of an appeal or further
administrative review;

 

(c)                                  the mutual written consent of both parties;
or

 

(d)                                 the termination of the Purchase Agreement in
accordance with the terms thereof.

 

5.4                                 Severability.  The parties hereto intend
that the transactions contemplated hereunder comply in all respects with FCC
Requirements.  If any provision of this Agreement shall be declared void,
illegal, or invalid by any governmental authority with jurisdiction thereof, the
remainder of this Agreement shall remain in full force and effect without such
offending provision so long as such remainder substantially reflects the intent
and economic or other benefits of the original agreement of the parties
hereunder.  Furthermore, in such event, the parties shall use their commercially
reasonable efforts to reach agreement promptly on lawful substitute provisions
in place of said offending provision so as to effectuate more closely their
intent as expressed hereunder.  If any governmental authority grants to any
other entity or individual rights which are not contained in this Agreement,
then the parties shall use their commercially reasonable efforts to amend this
Agreement to provide the parties hereto such lawful provisions which comport
with any rules, regulations and policies adopted after the date of this
Agreement.

 

5.5                                 Force Majeure.  Any failure or impairment of
the assets of the Station or any delay or interruption in the broadcast of
programs, or failure at any time to furnish facilities, in whole or in part, for
broadcast, due to acts of God, restrictions by any governmental authority, civil
riot, fire, strike, labor unrest, floods or any other similar cause not
reasonably within the control of Licensee or Programmer, shall not constitute a
breach of this Agreement and Licensee will not be liable to Programmer nor will
Programmer be liable to Licensee for any liability or obligation with respect
thereto.

 

5.6                                 Insurance; Risk of Loss.  From the Effective
Date through the end of the Term, Programmer shall maintain with reputable
insurance companies reasonably acceptable to Licensee, insurance in such amounts
and with respect to such risks reasonably acceptable to Licensee, including
broadcast liability insurance naming Licensee as an additional insured, and
general comprehensive insurance, also naming Licensee as an additional insured,
each with a commercially reasonable amount of coverage as is conventionally
carried by broadcasters operating radio stations in the area comparable to those
of the Station.  The risk of any loss,

 

6

--------------------------------------------------------------------------------


 

damage, impairment, confiscation, or condemnation of any equipment or other
personal property owned or leased and used by Programmer in the performance of
its obligations hereunder shall be borne by Programmer at all times throughout
the Term.

 

SECTION 6                               INDEMNIFICATION.

 

6.1                                 Indemnification by Programmer.  Programmer
shall indemnify and hold harmless Licensee from and against any and all claims,
losses, costs, liabilities, damages, expenses, including any FCC fines or
forfeitures (including reasonable legal fees and other expenses incidental
thereto), of every kind, nature and description (collectively “Damages”) arising
or resulting from or relating to (a) Programmer’s breach of any representation,
covenant, agreement or other obligation of Programmer contained in this
Agreement, (b) any action taken by Programmer or Programmer’s employees and
agents with respect to the Station, or any failure by Programmer or Programmer’s
employees and agents to take any action with respect to the Station, including
Damages relating to violations of FCC Requirements, slander, libel, defamation
or other claims relating to programming provided by Programmer or Programmer’s
broadcast and sale of advertising time on the Station, except to the extent
directed by or caused by Licensee or its officers, employees, agents or
Affiliates, or (c) the business or operations of the Station conducted by
Programmer from and after the Effective Date.

 

6.2                                 Indemnification by Licensee.  Licensee shall
indemnify and hold harmless Programmer from and against any and all Damages
arising or resulting from or relating to (a) Licensee’s breach of any
representation, covenant, agreement or other obligation of Licensee contained in
this Agreement, or (b) any action taken by Licensee or Licensee’s employees and
agents with respect to the Station, including Damages relating to violations of
FCC Requirements, slander, libel, defamation or other claims relating to
programming provided by Licensee.

 

SECTION 7                               REPRESENTATIONS, WARRANTIES, AND
COVENANTS.

 

7.1                                 Representations, Warranties, and Covenants
of Licensee.  Licensee represents, warrants and covenants that:

 

(a)                                  The execution, delivery and performance by
Licensee of this Agreement, the fulfillment of and the compliance with the terms
and provisions hereof, and the consummation by Licensee of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
(which authorization has not been modified or rescinded and is in full force and
effect), and do not and will not: (i) conflict with, or violate any provision
of, any Law having applicability to Licensee or any affiliate of Licensee; (ii)
conflict with, or result in any breach of, or constitute a default under, any
agreement to which Licensee is a party or by which Licensee is bound; or (iii)
result in or require the creation or imposition of or result in the acceleration
of any indebtedness, or of any mortgage, lien, pledge, encumbrance, security
interest, deed of trust, option, encroachment, reservation, order, decree,
judgment, restriction, charge, agreement, claim or equity of any kind
(“Encumbrance”) of any nature upon, or with

 

7

--------------------------------------------------------------------------------


 

respect to, Licensee or any of the assets now owned or hereafter acquired by
Licensee.  No other action is necessary for Licensee to enter into this
Agreement and to consummate the transactions contemplated hereby.

 

(b)                                 This Agreement constitutes a valid and
binding obligation of Licensee, enforceable in accordance with its terms.

 

(c)                                  Licensee currently is the holder of the
authorizations related to the Station listed on Schedule 7.1 attached hereto.

 

7.2                                 Representations, Warranties and Covenants of
Programmer.  Programmer represents, warrants, and covenants that:

 

(a)                                  The execution, delivery and performance by
Programmer of this Agreement, the fulfillment of and the compliance with the
respective terms and provisions hereof, and the consummation by Programmer of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action (which authorization has not been modified or rescinded and is
in full force and effect), and do not and will not: (i) conflict with, or
violate any provision of, any Law having applicability to Programmer or any
affiliate of Programmer or any provision of the organizational documents of
Programmer; (ii) conflict with, or result in any breach of, or constitute a
default under, any agreement to which Programmer is a party or by which
Programmer is bound; or (iii) result in or require the creation or imposition of
or result in the acceleration of any indebtedness, or of any Encumbrance of any
nature upon, or with respect to, Programmer or any of the assets now owned or
hereafter acquired by Programmer.  No other corporate action is necessary for
Programmer to enter into this Agreement and to consummate the transactions
contemplated hereby.

 

(b)                                 This Agreement constitutes a valid and
binding obligation of Programmer, enforceable in accordance with its terms.

 

SECTION 8                               MISCELLANEOUS.

 

8.1                                 Further Assurances.  Each of the parties
hereto hereby agrees to take or cause to be taken such further actions, to
execute, deliver and file or cause to be executed, delivered and filed such
further documents, and will obtain such consents, as may be necessary or as may
be reasonably requested in order to fully effectuate the purposes, terms and
conditions of this Agreement.

 

8.2                                 Expenses.  Each party hereto will pay its
own expenses incurred by such party in connection with the negotiation,
preparation, execution and consummation of this Agreement and the transactions
contemplated hereby, including all legal and accounting fees and disbursements.

 

8.3                                 Assignment.  No party shall assign its
rights and obligations under this Agreement, in whole or in part, whether by
operation of law or otherwise, without the prior written consent of the other
party hereto, and any such assignment contrary to the terms hereof

 

8

--------------------------------------------------------------------------------


 

shall be null and void and of no force and effect.  In no event shall the
assignment by any party of its respective rights or obligations under this
Agreement release such party from its respective liabilities and obligations
hereunder.

 

8.4                                 Entire Agreement; Amendments.  This
Agreement constitutes the entire agreement among the parties hereto with respect
to the transactions contemplated herein and, except for the Purchase Agreement,
and documents delivered pursuant thereto, supersede all prior oral or written
agreements, commitments or understandings with respect to the matters provided
for herein.  No amendment, modification or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed and delivered by
the party against whom enforcement of the amendment, modification, or discharge
is sought.

 

8.5                                 Waiver.  No delay or failure on the part of
any party hereto in exercising any right, power or privilege under this
Agreement or under any other documents furnished in connection with or pursuant
to this Agreement shall impair any such right, power or privilege or be
construed as a waiver of any default or any acquiescence therein.  No single or
partial exercise of any such right, power or privilege shall preclude the
further exercise of such right, power or privilege, or the exercise of any other
right, power or privilege.  No waiver shall be valid against any party hereto
unless made in writing and signed by the party against whom enforcement of such
waiver is sought and then only to the extent expressly specified therein.

 

8.6                                 Consent to Jurisdiction.

 

(a)                                  This Agreement and the duties and
obligations of the parties hereunder and under each of the documents referred to
herein shall be enforceable against any party in the courts of the United States
of America and of the State of New York.  For such purpose, each party hereto
hereby irrevocably submits to the non-exclusive jurisdiction of such courts, and
agrees that all claims in respect of this Agreement and such other documents may
be heard and determined in any of such courts.

 

(b)                                 Each party hereto hereby irrevocably agrees
that a final judgment of any of the courts specified above in any action or
proceeding relating to this Agreement or to any of the other documents referred
to herein or therein shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

8.7                                 Governing Law.  This Agreement, the rights
and obligations of the parties hereto, and any claims or disputes relating
thereto, shall be governed by and construed in accordance with the laws of the
State of New York (excluding the choice of law rules thereof).

 

8.8                                 Notices.  All notices, demands, requests, or
other communications which may be or are required to be given, served, or sent
by any party to any other party pursuant to this Agreement shall be in writing
and shall be hand delivered, sent by overnight courier or mailed by first-class,
registered or certified mail, return receipt requested, postage prepaid, or
transmitted by telegram, telecopy or telex, addressed as follows:

 

9

--------------------------------------------------------------------------------


 

(a)

If the notice is to Programmer:

 

 

 

Hispanic Broadcasting Corporation

 

3102 Oak Lawn Avenue, Suite 215

 

Dallas, Texas  75219

 

Attention:  Jeffrey T. Hinson, Senior Vice President

 

Telephone:  (214) 525-7711

 

Facsimile:  (214) 525-7750

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Hallett & Perrin, P.C.

 

2001 Bryan Street, Suite 3900

 

Dallas, Texas  75201

 

Attention:Bruce H. Hallett

 

Telephone:  (214) 922-4120

 

Facsimile:  (214) 922-4170

 

 

(b)

If to Licensee:

 

 

 

Big City Radio, Inc.

 

c/o Metromedia Company

 

One Meadowlands Plaza

 

East Rutherford, New Jersey  07073-2137

 

Attention:  David A. Persing

 

Telephone:  (201) 531-8022

 

Facsimile:  (201) 531-2803

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Hogan & Hartson L.L.P.

 

8300 Greensboro Drive

 

Suite 1100

 

McLean, Virginia  22102

 

Attention:  Thomas E. Repke

 

Telephone:  (703) 610-6138

 

Facsimile:  (703) 610-6200

 

or to such other address as Licensee may from time to time designate.

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent. 
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed or faxed in the manner described above, shall be deemed
sufficiently given, served, sent, received or delivered for all purposes at such
time as it is delivered to the addressee (with the return receipt, the

 

10

--------------------------------------------------------------------------------


 

delivery receipt, or confirmation of facsimile transmission being deemed
conclusive, but not exclusive, evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

 

8.9                                 Interpretation. Section headings contained
in this Agreement are inserted for convenience of reference only, shall not be
deemed to be a part of this Agreement for any purpose, and shall not in any way
define or affect the meaning, construction or scope of any of the provisions
hereof.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

8.10                           Counterparts.  To facilitate execution, this
Agreement may be executed in as many counterparts as may be required.  It shall
not be necessary that the signatures of, or on behalf of, each party, or that
the signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts.  All counterparts shall collectively
constitute a single agreement.  It shall not be necessary in making proof of
this Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

 

8.11                           Limitation on Benefits.  The covenants,
undertakings and agreements set forth in this Agreement shall be solely for the
benefit of, and shall be enforceable only by, the parties hereto and their
respective successors, heirs, executors, administrators, legal representatives
and permitted assigns.

 

8.12                           Binding Effect.  Subject to any provisions hereof
restricting assignment, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors, heirs,
executors, administrators, legal representatives and assigns.

 

8.13                           Taxes.  Licensee and Programmer shall each pay
its own ad valorem taxes, if any, which may be assessed on such party’s personal
property for the periods that such items are owned by such party.

 

8.14                           No Joint Venture or Partnership.  Programmer
shall act as an independent contractor in rendering its services hereunder. 
Neither party shall have any power or authority to act for or on behalf of the
other or to bind the other in any manner whatsoever, except as and to the extent
expressly provided for in this Agreement.  The parties hereto agree that nothing
herein shall constitute a joint venture or partnership between them.

 

[SIGNATURE PAGE TO FOLLOW]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Time Brokerage
Agreement as of the date first above written.

 

 

 

PROGRAMMER:

 

 

 

HBC ILLINOIS, INC.

 

 

 

 

 

By:

 

/s/ Jerry Ryan

 

 

Name:

 

Jerry Ryan

 

 

Title:

 

President

 

 

 

 

 

 

LICENSEE:

 

 

 

 

 

BIG CITY RADIO-CHI, L.L.C.

 

By: BIG CITY RADIO, INC.,

 

Its Managing Member

 

 

 

 

 

By:

 

/s/ David A. Persing

 

 

Name:

 

David A. Persing

 

 

Title:

 

Executive Vice President, General

 

 

 

 

Counsel and Secretary

 

 

12

--------------------------------------------------------------------------------